                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8
                                                UNITED STATES DISTRICT COURT
                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                                     OAKLAND DIVISION
              10

              11       JANE SMITH, on her behalf and on behalf            Case No. 4:18-cv-06336-HSG
                       of all others similarly situated,
              12                                                          ORDER GRANTING STIPULATED
                                           Plaintiff,                     REQUEST TO CONTINUE CASE
              13
                                                                          MANAGEMENT CONFERENCE
              14                    v.
                                                                                          CLASS ACTION
              15       UNITEDHEALTHCARE INSURANCE
                       COMPANY and UNITED BEHAVIORAL
              16
                       HEALTH,
              17
                                           Defendants.
              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP                                                                                         Case No. 4:18-cv-06336-HSG
ATTORNEYS AT LAW                                        Order Granting Stipulated Request to Continue Case Management Conference
                   1                                                ORDER
                   2          The Court, having considered the Stipulated Request to continue the Case Management
                   3   Conference, and good cause having been shown, orders as follows:
                   4          1.     The Case Management Conference currently set for Tuesday, January 22, 2019 at
                   5   2:00 p.m. is reset for Tuesday, March 21, 2019 at 2:00 p.m.
                   6          2.     The deadline to file the Case Management Statement is reset from January 15,
                   7   2019 to March 14, 2019.
                   8          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   9
                       Dated: December 26, 2018
              10                                                             HAYWOOD S. GILLIAM, JR.
              11                                                             United States District Judge

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP                                                                                        Case No. 4:18-cv-06336-HSG
ATTORNEYS AT LAW                                       Order Granting Stipulated Request to Continue Case Management Conference
